Citation Nr: 0831699	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 27, 
2001, for service-connected bilateral hearing loss and 
tinnitus.

2.  Entitlement to an increased evaluation for service-
connected tinnitus, claimed as entitlement to a separate 10 
percent evaluation for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 through 
August 1954, with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for residuals 
of frostbite, hands and feet, and entitlement to an increased 
rating for PTSD were remanded in May 2006, but have since 
been granted in full, and are no longer before the Board.


FINDINGS OF FACT

1.  In a rating decision mailed to the veteran on April 28, 
1998, the RO denied service connection for hearing loss and 
tinnitus.

2. The veteran did not submit a notice of disagreement (NOD) 
with the denial of service connection for hearing loss within 
one year of April 28, 1998.

3. The veteran filed to reopen his claim for bilateral 
hearing loss and tinnitus on August 27, 2001, and a January 
2002 rating decision granted service connection for both 
disabilities with an effective date of August 27, 2001.

4.  Since the effective date for the grant of service 
connection, the veteran's service-connected (bilateral) 
tinnitus has been assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.





CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than August 
27, 2001, for award of service connection for bilateral 
hearing loss and tinnitus is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date
The veteran is seeking to establish an earlier effective date 
for the grant of service connection for both bilateral 
hearing loss and tinnitus. Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

In this case, the veteran filed a VA Form 21-526 Veteran's 
Application for Compensation or Pension on January 21, 1998.  
In April 1998, VA notified the veteran of the rating decision 
denying his claim for service connection for hearing loss and 
tinnitus. This decision was not appealed. The next 
communication by the veteran came in the August 2001 
statement, which reopened the veteran's service connection 
claims. 

The April 1998 rating decision denying service connection is 
final, because a notice of disagreement was not filed within 
a year of the April 28, 1998, mailing of notice of the 
decision to the veteran, and the Board must abide by the 
finality of this decision. 38 C.F.R. § 20.302(a).

The present claim was received by VA on August 27, 2001. In 
January 2002, service connection for bilateral hearing loss 
and tinnitus was granted, effective August 27, 2001, the date 
of the veteran's claim. The veteran, in October 2002, filed a 
notice of disagreement with the effective date for service 
connection.

A review of the claims folder reveals that there were no 
records submitted between 1998 and 2001. The record is devoid 
of any additional evidence which may lead one to conclude 
that that the veteran had filed a formal or informal claim 
for service connection for hearing loss or tinnitus between 
April 28, 1998, the date of notice of the final decision, and 
August 27, 2001, the date of filing of the claim to reopen. 
There is no basis upon which to grant the claim for an 
earlier effective date for hearing loss or tinnitus. The 
Board must abide by the finality of the prior decision under 
38 C.F.R. § 20.302(a). Accordingly, the effective date is 
properly set at August 27, 2001, the date of claim. The 
veteran's appeal must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence is not in equipoise, and, in fact, the absence 
of evidence to support the claim suggests that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable here. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Tinnitus - Separate Evaluations for Each Ear
Upon granting service connection for the veteran's tinnitus, 
the RO assigned a 10 percent disability rating from the 
effective date for the grant of service connection. The 
veteran disagreed with the 10 percent rating, requesting a 10 
percent evaluation for each ear. The RO denied the veteran's 
request for a higher initial rating because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear. The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. 
Subsequently, in Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral. Thereafter, the stay of adjudication of tinnitus 
rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the veteran in 
the development of his earlier effective date claim. 
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter in May 2006 informing him of the 
evidence necessary to establish an earlier effective date for 
his service-connected disabilities. He was notified of what 
was necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
The letter also informed him of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Thus, this letter satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1) (2007), and Dingess v. Nicholson, 
19 Vet. App. 473 (2007).

VA also has a duty to assist the veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007). Here, the 
veteran's statements and all medical records have been 
associated with the claims folder. The veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

An effective date earlier than August 27, 2001, for the grant 
of service connection for bilateral hearing loss and 
tinnitus, is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied at any time since the effective date for the grant 
of service connection.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


